Citation Nr: 0408217	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 
percent for atopic dermatitis for the period prior to 
November 1, 1998.

2.  Entitlement to an extraschedular rating in excess of 50 
percent for atopic dermatitis for the period from November 1, 
1998, to August 29, 2002.

3.  Entitlement to an extraschedular rating in excess of 60 
percent for atopic dermatitis for the period from August 30, 
2002.

4.  Entitlement to an effective date earlier than August 30, 
2002, for a total disability rating due to individual 
unemployability, to include entitlement on an extraschedular 
basis. 


REPRESENTATION

Appellant represented by:	James C. McKay, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board denied the 
veteran's claims in a September 2000 decision, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a December 2000 Joint 
Motion for Remand and to Stay Further Proceedings, the Court 
issued a January 2001 Order that vacated the Board's prior 
decision and remanded the case for further development.  

In June 2001, the Board remanded the case to the RO for 
further development.  While the case was before the RO for 
development, the RO awarded the veteran an increased rating 
of 60 percent for his skin disorder and a total disability 
rating due to individual unemployability (TDIU), both 
effective from August 30, 2002.  Thereafter, the case was 
returned to the Board for further consideration.  

In June 2003, the Board issued a decision denying a schedular 
rating in excess of 30 percent for atopic dermatitis for the 
period prior to November 1, 1998; granting a 50 percent 
schedular rating for this disability from November 1, 1998; 
and denying a rating in excess of 60 percent prior to August 
30, 2002.  The Board also remanded the case to the RO for 
referral to the Director, Compensation and Pension Service, 
for extraschedular consideration.  The RO subsequently 
referred the case to the Compensation and Pension Service, 
and a response was received.  The case has been returned to 
the Board for further appellate consideration.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence prior to November 1, 1998, does not show 
that the veteran's service-connected atopic dermatitis 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  

3.  The evidence from November 1, 1998, to August 29, 2002, 
does not show that the veteran's service-connected atopic 
dermatitis presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  

4.  The evidence from August 30, 2002, does not show that the 
veteran's service-connected atopic dermatitis presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  

5.  An informal claim for TDIU benefits was received on 
November 14, 1994.

6.  The evidence does not show that the veteran had one 
service-connected disability ratable at 60 percent or more or 
two or more service-connected disabilities ratable at 70 
percent or more with at least one disability ratable at 40 
percent or more prior to August 30, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 30 
percent for atopic dermatitis for the period prior to 
November 1, 1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2003).

2.   The criteria for an extraschedular rating in excess of 
50 percent for atopic dermatitis for the period from November 
1, 1998, to August 29, 2002, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321 
(2003).

3.  The criteria for an extraschedular rating in excess of 60 
percent for atopic dermatitis for the period from August 30, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.321 (2003).

4.  The criteria for an effective date earlier than August 
30, 2002, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.105, 3.321, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim. Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), the obligations of VA with respect to the duties 
to assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312- 313 (1991).

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the 
December 2002 and December 2003 supplemental statements of 
the case, notified the veteran of the new law and the duties 
imposed on VA under the new law.  The veteran was also 
advised of what evidence was needed to support his claim, and 
that VA would help him secure evidence in support of his 
claim if he identified such evidence.  Additionally, he was 
provided with notice of, and he reported for VA examinations.  
Further, the veteran was provided with notice of what the 
evidence of record, to include VA examinations, revealed.

Finally, the veteran has been provided with notice of why the 
RO found the evidence insufficient to award all of the 
benefits sought on appeal, as well as notice that he may 
submit any supporting evidence.  Thus, the veteran has been 
provided with notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran of what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Evidentiary Background

The veteran's claim for service connection for a rash of the 
neck, hands, and face was received by the RO on November 14, 
1994.  

A December 1994 statement from Dr. V.A. Muscarella, the 
veteran's private dermatologist, notes that the veteran 
worked for the railroad for 30 years.  Dr. Muscarella had 
treated the veteran for a recurrent, chronic dermatitis of 
the face, ears, neck, arms, and hands since 1968.  This 
disability included flare-ups manifested by a vesicular 
dermatitis.  The veteran had been treated with a myriad of 
topical steroids, systemic steroids, antihistamines, and 
immunotherapy.  Over the years, he responded to the therapy; 
however, his treatment had become ineffective and "the only 
treatment which was effective was his removal from the work 
place."  It was reported that after several weeks of being 
away from work, his skin showed a 90 percent improvement.  
Dr. Muscarella opined that the veteran was "impaired from 
continuing in his job."  

The RO initially denied service connection for the veteran's 
skin condition by rating action in February 1995.  The RO 
found that the veteran's service medical record showed a 
history of dermatitis since early infancy or childhood with 
remissions during the summer and exacerbations during the 
winter.  Thereafter, the veteran submitted an August 1995 
statement asserting that his health was excellent without the 
slightest impairment prior to his military service.  He 
reported that he developed recurrent and chronic dermatitis 
of the face, ears, neck, arms, and hands during his active 
service.  He noted that he received a disability pension 
because of his physical condition and was no longer able to 
work.  

In an August 1995 statement, Dr. Muscarella reiterated his 
prior conclusion that the veteran's present skin condition 
was related to his military service.  He again opined that 
the veteran was impaired from continuing in his job because 
of his chronic dermatitis.  

A September 1995 VA examination report indicates that the 
veteran reported that he worked on the railroad as an 
electrician but went on disability because of his skin 
rashes.  He reported that he could be on the job for two to 
three months before he looked like a "monster" again, and 
then he would have to take off for a while to clear up his 
rash.  He reported that his skin looked like sores that oozed 
on his neck, head, face, and ears.  He also had swelling of 
his face.  His arms look like "bloody hives."  He stated 
that since he quit working in 1992, he had been very stable 
with very little rash since that time.  However, he had a 
rash between his legs, which scabbed and itched, and he would 
scratch until it would bleed.

At the time of the examination, the veteran's subjective 
complaints were that he had a rash with itching and burning.  
He reported that it hurt to touch his face when it was 
swollen.  Objective findings showed mild, light 
lichenification with very small amount of excoriation on the 
arm.  The rest of the body was clear.  Photographs taken 
during examination are associated with the claims folder.  
These do not show evidence of disfigurement of the head, face 
or neck and are not exceptionally repugnant.  The diagnosis 
was possible atopic or contact dermatitis.  The examiner 
stated that, while the veteran had not worked since 1992, he 
was not disabled at the time of the examination.

A report of a June 1997 VA examination indicates that the 
veteran reported dry, scaly, itchy skin all over his body 
since service.  His skin became worse with exposure to cold, 
heat, and chemicals.  The disease was essentially constant.  
At times, it became better; however, it would flare-up rather 
quickly.  The main symptoms at the time of the examination 
were itching, a swollen face, tingling, and sometimes pain on 
different parts of the skin.  The areas most affected at that 
time were the forearms, face, and neck, although in the past, 
he had had the problem on most of his skin.  Topical 
corticosteroids provided temporary help, although the 
condition did not completely resolve.

Physical examination showed that the veteran had dry, scaly, 
lichenified skin, particularly on the left cheek, with edema.  
There was a small wrinkling on the lower eyelids typical of 
atopic dermatitis.  The antecubital fossae was also 
erythematous, lichenified, and scaly.  There was a 
significant amount of dryness all over his skin.  The skin 
examination was typical of atopic dermatitis.

Thereafter, the RO issued a July 1997 rating action that 
found clear and unmistakable error in the prior denial of 
service connection for atopic dermatitis.  Accordingly, 
service connection for this disorder was granted with a 10 
percent disability evaluation, effective from November 14, 
1994.  

In September 1997, the veteran filed his notice of 
disagreement of the disability evaluation assigned for his 
service-connected dermatitis.  In support of his claim, he 
submitted a statement from J. Barkoff, M.D., to the U.S. 
Railroad Retirement Board (RRB), dated in April 1993.  Dr. 
Barkoff noted that the veteran suffered from atopic 
dermatitis given his exposure to environmental irritants at 
work.  He indicated that the veteran's only opportunity to 
return to work would be if the sensitizer causing his 
dermatitis could be identified, and then he could be 
protected from it.  In addition, the RO also received a 
Supplemental Doctor's Statement from Dr. Muscarella dated in 
May 1992.  It was noted the veteran had severe erythematous 
pruritic dermatitis that was clearing, and that he was unable 
to work without restriction in his last occupation.  Also 
received at that time was an undated letter from the Director 
of Disability and Medicare Operations of the RRB which noted 
that the veteran qualified for an occupational disability 
annuity effective from August 24, 1992.  

In December 1997, the veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  He indicated that he had graduated from 
high school and had received no other education or 
specialized training since that time.  He also indicated that 
he had last worked in August 1992 and had not sought 
employment since that time.  The veteran noted that he was 
receiving disability from the RRB for his skin condition.  
Furthermore, he reported that he had also lost a kidney to 
cancer, was suffering from cervical disc disease and carpal 
tunnel syndrome, and that he was unable to work due to all of 
the above cumulative conditions.

Thereafter, in February 1998, the RO denied a total 
disability rating due to individual unemployability (TDIU). 

In April 1998, the veteran submitted to the RO lay statements 
from his ex-wife and two of his former co-workers at the 
railroad company.  These statements, dated in March 1998, 
attested to the severity of the veteran's skin condition.  
Additionally, a statement from Dr. Muscarella, dated in April 
1998, noted that the veteran suffered from lesions of the 
face, neck, arms, and hands, and that these were intensely 
pruritic and irritable, and resulted in exudation.

That same month, April 1998, the veteran filed an NOD with 
respect to the February 1998 rating decision, in which he 
noted that he had been making $38,000 a year working for the 
railroad before he became disabled due to his skin disorder. 
He also indicated that he was taking Hydroxyzine for problems 
with itching.  In June 1998, the veteran submitted to the RO 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  He 
reported that he was taking Triamcinolone Acetonide cream, 
Hydrocortisone cream, and Hydroxyzine HCL to combat his skin 
condition, and that without these medications, he suffered 
from chronic itching, extensive lesions, and marked 
disfigurement.  The veteran also indicated that he was 
totally disabled, and he could not be gainfully employed or 
he would lose his disability benefits from RRB.

In November 1998, the RO received medical records from the 
Albuquerque VA Medical Center (VAMC), dated from July 1997 to 
September 1998.  In particular, a July 1998 record noted the 
veteran's renewal of medications to treat his atopic 
dermatitis.

In December 1998, the veteran testified at a personal hearing 
at the VARO in Albuquerque.  He reported that he had last 
worked in 1992.  The veteran testified that he was unable to 
work in his old position with the railroad, and that if he 
did work elsewhere, he would lose his RRB disability pension.  
He stated that to keep his disability retirement, he could 
not make over $400 a month in salary, so that even marginal 
employment would cause him to make over the allowable amount.  
Furthermore, the veteran testified that his age restricted 
him from finding gainful employment.  

In June 1999, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Albuquerque.  He reported that he had suffered a number of 
flare-ups of his atopic dermatitis in the previous few 
months, and that his doctor had prescribed the strongest 
topical steroid available to treat his condition.  In 
addition, the veteran testified that he suffered from a 
pruritic rash over parts of his body, and that he used, in 
addition to cortisone creams, oral medication to control the 
itching.  He noted that the rash would ooze on some occasions 
depending on its stage or severity.  In addition to his skin 
problems, he had a kidney removed in 1987, carpal tunnel 
syndrome, and bad discs in his neck.  However, he noted that 
he was over the cancer and carpal tunnel and was not 
receiving treatment for his neck.  He reported that he had 
never been diagnosed with arthritis in his neck.  He reported 
that his disability retirement from the railroad was strictly 
due to his skin condition.  

In addition to his testimony, the veteran submitted medical 
evidence in support of his claim.  Received were outpatient 
medical records from the VAMC Albuquerque, dated from 
February to May 1999, which reflected the veteran's treatment 
for atopic dermatitis.  In February 1999 he was seen for 
erythema and lichenification on the posterior neck and the 
forearms.  In April 1999, he was seen for complaint that his 
medication (Kenalog) was no longer helping and that he had 
increased pruritis and rash all over the face, neck, 
extremities, and the thorax.  Objective findings showed 
erythema on the face and the thorax.  On the neck, there was 
erythema and lichenification.  On the arms, he had erythema, 
lichenification, and excoriations.  On the anterior thighs, 
he had erythema and excoriations.  The examiner discontinued 
Kenalog and started the veteran on Lidex.  He was again seen 
in May 1999 for similar problems, but indicated that there 
was some improvement with the Lidex cream.

In addition, the veteran also submitted a Supplemental 
Doctor's Statement from Dr. Muscarella, dated in April 1992, 
which noted that he had moderately severe erythematous 
pruritic atopic dermatitis with oozing and vesicular 
eruptions.  This statement indicated that the veteran's 
current response to treatment was noted to be good.  The RO 
also received a statement from Richard Holt, P.A.C., a 
physician's assistant at the VAMC Albuquerque, dated in May 
1999.  PAC Holt reported that the veteran suffered from 
constant pruritus, dry skin, and erythema of the face, and 
that the veteran's condition was difficult to keep under 
control without medication.  He noted the veteran's last 
flare-up to have been two months previously.

Following the Board's remand in October 1999, the RO received 
medical records from Dr. Muscarella, dated in November 1999.  
These records noted the veteran's treatment for atopic 
dermatitis.

That same month, November 1999, the veteran was medically 
examined for VA purposes.  The examiner noted that the 
veteran was using Hydrocortisone (1%), Triamcinolone 
Acetonide cream (0.1%), and Fluocinonide cream (0.5%).  It 
was noted that he had used a variety of topical steroids and 
had been treated intermittently with oral prednisone and 
triamcinolone acetate injection.  However, he had not 
required systemic injections of steroids for several years.  
It was also noted that the veteran complained of daily 
itching, and that he suffered from intermittent flare-ups in 
which the itching and dermatitis were more severe.  On 
clinical evaluation, the veteran was noted to suffer redness 
and scaling of the occipital scalp, moderate redness and 
lichenification of his eyelids and the malar areas of his 
face, in addition to redness and scaling of the antecubital 
areas bilaterally.  The examiner's diagnosis was atopic 
dermatitis, moderately severe, requiring continuous use of 
topical steroids.

In December 1999, the RO received VAMC Albuquerque medical 
records, dated from April to November 1999. In particular, 
the veteran was noted to have received treatment for his 
atopic dermatitis.

In December 1999, the RO increased the disability evaluation 
of the veteran's atopic dermatitis to 30 percent effective 
from November 14, 1994.

In April 2000, the veteran submitted to the RO a VA Form 9 in 
which he further contended that he was totally unemployable.  
In particular, the veteran reported that the medical evidence 
reflected that he could no longer work as a railroad 
electrician, which was the position from which he had been 
terminated in 1992 due to his atopic dermatitis.  In addition 
to his statement, the veteran submitted a medical statement 
from W. Berlin, M.D., dated in February 2000, in which Dr. 
Berlin noted that he did not believe the veteran could go 
back to his previous line of work with the railroad.  
Furthermore, the veteran submitted a medical examination 
report from E. Spaulding, M.D., dated in March 2000.  Dr. 
Spaulding diagnosed the veteran with atophic dermatitis made 
worse by the sun, sweating, exposure to solvents, and 
possibly due to a stress component.  She also noted that the 
veteran was not employable in any areas that would expose him 
to the sun, to solvents, heavy labor, or stress, due to 
severe flare-ups of his skin condition that resulted from 
these types of environments.

In May 2000, the veteran again underwent a VA dermatological 
examination.  The examiner noted that, in the past, the 
veteran's dermatitis had been so severe that it had required 
treatment with systemic steroids for control and that he was 
unable to continue his employment with the railroad.  The 
examiner also noted that the veteran was receiving VA medical 
care for the disorder and that, more recently, the skin 
disorder was under moderate control with topical steroids.  
Examination revealed erythema and lichenification of the 
antecubital fossae with excoriations and mild honey crusting, 
more pronounced on the right side.  An eczematous scaly patch 
was noted on the left flank and smaller scaly eczematous 
patches were seen on the left shoulder.  Generalized mild 
xerosis was noted, as was erythema of the malar cheeks and 
forehead with minimum scaling.  No ulceration, extensive 
exudation or crusting was found.  The diagnosis was atopic 
dermatitis, moderately severe.

Thereafter, the RO issued a rating decision in May 2000 that 
awarded a 50 percent disability evaluation for the veteran's 
atropic dermatitis effective from April 21, 1999.  The 50 
percent rating was eventually made effective from November 1, 
1998, pursuant to the Board's June 2003 decision.  

In August 2001, the veteran's private attorney submitted a 
statement detailing the veteran's contentions with respect to 
his employability and responding to the Board's June 2001 
Remand.  It was asserted that an extraschedular evaluation 
for the veteran's skin conditions was warranted.  Attached to 
this statement were several medical statements.  The 
statements not previously associated with the claims folder 
included a March 1993 statement from Dr. Muscarella noting 
that the veteran was seen in August 1992 for a flare-up of 
his dermatitis.  It was recommended at that time that the 
veteran have one month off work.  Follow up treatment in 
September 1992 showed that he was 99 percent improved.  It 
was opined that the veteran improved after remaining off 
work.  A November 1997 letter from the RRB to the veteran 
indicates that a review of the medical evidence in his file 
showed that he was rated occupationally disabled with an 
onset of disability of August 24, 1992.  The RRB determined 
that he could not perform the duties of an electrician on 
that date due to his dermatitis.  It was also determined that 
he had been occupationally disabled since April 1993, due to 
the combination of degenerative changes in his cervical 
spine, carpal tunnel syndrome, and dermatitis.  

In October 2001, the RO received clinical records from Dr. 
Barkoff dated in 1993.  The veteran was noted to have a 30 
year history of recurrent eczema.  Dr. Barkoff noted that he 
had first seen the veteran 30 years ago for an eruption on 
his face and neck; however, the chart was no longer 
available.  Examination in 1993 revealed no primary skin 
lesions.  The veteran's history was noted to be compatible 
with either chronic recurrent contact dermatitis or atopic 
eczema (dermatitis).  However, it was noted that before an 
educated answer concerning the outlook on this case could be 
given, it would be necessary to do patch tests to see if the 
veteran was truly allergic to any chemicals at work.  His 
only opportunity to return to work would be if the sensitizer 
could be identified.  Then the veteran could be protected to 
it; however, it would also be necessary to protect him from 
numerous primary irritants which are too dangerous to test 
him with. 

The RO also received treatment records from Dr. Muscarella 
dated from 1967 to 1999 showing treatment for his atopic 
dermatitis.  

Information received from the RRB in December 2001, includes 
an August 1996 Decision of the Hearing Officer.  In this 
decision, the veteran was found to be disabled for all 
substantial gainful activity effective July 28, 1993.  
However, a period of disability prior to that date was 
denied.  It was determined that, although the veteran was 
unable to perform his past relevant work of railroad 
electrician due to his skin condition, he retained the 
capacity to perform unskilled light work through July 27, 
1993.   The information from the RRB includes several 
examination reports.  A medical examination in May 1993 
showed that the veteran had a flare-up of his dermatitis in 
August 1992 which responded well to therapy.  When he was 
seen in September 1992, he was 99 percent improved.  It was 
noted that examination in April 1993 revealed no primary skin 
lesions.  He was noted to have right sided hand numbness 
during a July 1993 medical examination with subsequent 
testing revealing hypertrophic degenerative changes at the 
level of C4, C5, and C6, and carpal tunnel syndrome.  A 
September 1993 medical examination noted that the veteran 
complained that his right arm kept going to sleep.  He also 
reported a neck injury in the 1980s.  It was noted that the 
veteran had no environmental restrictions.  An October 1993 
medical examination report notes that the veteran had an 
established diagnosis of atropic dermatitis and that this 
condition was noted to improve with medication and removal 
from his work place.  The veteran reported that he was able 
to work until approximately August 1992 as his skin condition 
had previously responded well to medication.  The examining 
physician noted that: 

Although a clear cause-effect 
relationship has not been established, it 
has been documented that whatever agent 
he is exposed to at work either causes or 
aggravates the condition.  Therefore, he 
should be disqualified from the 
performance of his job duties on this 
basis.

A May 1994 orthopedic examination indicates that the veteran 
had a diagnosis of cervical arthritis with possible disc 
disease.  A June 1994 medical examination indicates that the 
veteran reported chronic pain in his neck with numbness in 
his hands.  Included with the material from the RRB was a 
previously unsubmitted letter from Dr. Muscarella dated in 
September 1992.  In this statement Dr. Muscarella noted that 
he had recommended that the veteran either "change his job 
to avoid his present work place or to retire if possible."  

A report of a January 2002 VA examination indicates that the 
veteran had had constant itching, scaling and redness in 
different parts of his body since the onset of his skin 
disease.  He had much more trouble when he was working with 
the railroad with almost total body involvement, which 
required systemic steroid therapy as well as topical 
corticosteroids.  Since his retirement in 1992, his 
disability has been better.  He now used hydroxyzine and 
chlorpheniramine for itching and topical steroids of various 
concentration on different parts of the body.  He had not 
required systemic steroids since a flare-up in 1998.  He had 
had considerable pain in the past, but this seemed to be less 
of a problem now and his itching was controlled fairly well 
with the current medications.

Physical examination showed that the veteran had slight 
lichenification involving the lower lids of both eyes.  He 
also had slight erythema around the eyes.  He had erythema, 
scaling, and lichenification in patches in both antecubital 
areas, on the volar aspect of the right wrist, the posterior 
aspect of the right shoulder, and in the right groin area.  
All of these lesions were patches which did not have distinct 
origin such as infection.  There were scattered excoriations 
and crusts, primarily on the right wrist.  Diagnostic tests 
such as biopsy or scraping were not indicated and color 
photographs were not necessary. The diagnosis was atopic 
dermatitis, onset in the 1960's, and improved since 
retirement from the railroad in 1992.  He did, however, have 
continual itching and persistence of objective findings of 
atopic dermatitis in scattered areas on his body.

An addendum to the above examination report, dated in 
February 2002, states that although the veteran was in 
relative remission of his atopic dermatitis, his severe 
intermittent flare-ups precluded most forms of substantially 
gainful employment.

By rating action dated in November 2002, the RO assigned a 60 
percent disability rating for the veteran's atopic 
dermatitis, effective from August 30, 2002.  Additionally, a 
total rating due to individual unemployability resulting from 
service-connected disability was also awarded effective from 
August 30, 2002.  Thereafter, in June 2003, the Board 
remanded the case to the RO for consideration of a higher 
rating on an extraschedular basis and for consideration of an 
earlier effective date for a total rating due to individual 
unemployability.  

In December 2003, the Director of VA's Compensation and 
Pension Service submitted an opinion regarding the 
applicability of extraschedular ratings in this appeal.  With 
respect to an extraschedular rating for the period prior to 
November 1, 1998, it was noted that the veteran's medical 
records were reviewed and they showed treatment with topical 
medication for atopic dermitis with pruritis and dry skin.  
Numerous exacerbations of the symptoms to include erythema 
and lichenification of areas of the face and arms requiring 
occasional oral corticosteroids were also noted.  On 
examination in June 1997, the veteran complained of itchy 
skin particularly with exposure to sun, heat and chemical.  
His skin was dry and scaly and there was lichenification over 
the left cheek and erythematous antecubital fossae was 
observed.  Based on the available medical records, the 
Compensation and Pension Service found that an extraschedular 
evaluation for the period prior to November 1, 1998, was not 
warranted as there was no indication that the veteran had 
extensive lesions or that the lesions were ulcerated or 
producing exudates or marked disfigurement to justify an 
evaluation above the assigned 30 percent.  

With respect to an extraschedular rating for in excess of 50 
percent for the period from November 1, 1998, to August 29, 
2002, the Compensation and Pension Service noted that letters 
from Drs. Berlin and Spaulding noted that, while his 
dermatitis was under good control, the disease was aggravated 
by exposure to sun, solvents, or sweating.  Therefore, it was 
felt that he was unable to return to his job as an 
electrician for the railroad.  On VA examination in May 2000, 
he had the same complaints of pruritis and recurrent flare-
ups.  On examination there was erythema and lichenification 
of the antecubital fossae with excoriations and mild honey 
crusting on the right.  There was also an eczematous patch on 
the left shoulder and left flank and erythema of the malar 
cheeks and forehead with minimum scaling.  Based on the 
evidence of record, the Compensation and Pension Service 
found that the assigned 50 percent rating for the period from 
November 1, 1998, to August 29, 2002, adequately compensated 
the veteran for his disability as his lesions were minimal on 
the exposed areas and mild over the arms, left flank, and 
shoulder.  Accordingly, an extraschedular evaluation was not 
felt to be in order.  

With respect to an extraschedular rating in excess of 60 
percent from August 30, 2002, the Compensation and Pension 
Service noted the change in the pertinent rating criteria 
effective on that date that allowed a 60 percent evaluation.  
It was felt that the evidence did not contain medical 
evidence to indicate that the veteran's disability had 
worsened to justify an extraschedular evaluation above the 
assigned 60 percent for this period.

With respect to the claim for a total disability rating due 
to individual unemployability resulting from service-
connected disability, the Compensation and Pension Service 
noted that the veteran was 48 years old with a high school 
education at the time of his application.  He had worked for 
a railroad company as an electrician for 30 years until his 
retirement in 1992.  It was noted that medical records 
indicated that the veteran had the following nonservice-
connected disabilities:  status post left nephrectomy for 
carcinoma of the kidney; arthritis of the cervical spine with 
inability to raise his arms; low back pain; bilateral carpal 
tunnel syndrome; and glaucoma.  It was further noted that 
records from the RRB indicate that the reasons for his 
retirement were his cervical spine arthritis, carpal tunnel 
syndrome and dermitis.  It was concluded that an 
extraschedular total disability evaluation based on 
individual unemployability was not warranted.  It was 
determined that the veteran's atopic dermatitis was not in 
itself of such severity as to interfere with ability to be 
gainfully employed.  


Legal Criteria

Disability Evaluations:  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities.  During the pendency of this appeal, the 
criteria for rating skin disorders changed.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The regulation was made 
effective August 30, 2002.

Under the current version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with six or more characteristics of 
disfigurement warrants an 80 percent disability evaluation.  
A 50 percent disability evaluation is appropriate with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features; or 
with four or five characteristics of disfigurement.  A 30 
percent rating is appropriate with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features; or with two or three 
characteristics of disfigurement.  The 8 characteristics of 
disfigurement are: 

a.  Scar 5 or more inches (13 or more 
cm.) in length. 
b.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
c.  Surface contour of scar elevated or 
depressed on palpation.
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.). 
f.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.). 
h.  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

38 C.F.R. § 4.118 (2003).

Under the prior of version of Diagnostic Code 7800 in effect 
prior to August 30, 2002, disfiguring scars of the head, 
face, or neck that are manifested by complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent disability rating.  Severe disfiguring scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warrants a 30 percent disability rating.   38 C.F.R. § 4.118 
(2002).  

Eczema or dermatitis is rated under Diagnostic Code 7806.  
Under the present version of these criteria, eczema or 
dermatitis affecting more than 40 percent of the entire body 
or more than 40 percent of exposed areas; or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period warrants a 60 percent disability evaluation.  A 
30 percent disability evaluation is warranted for disability 
that affects 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  38 C.F.R. § 4.118 (2003).

Under the prior version of Diagnostic Code 7806, a 50 percent 
rating may be awarded when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
disability rating is appropriate with exudation or itching 
constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118 (2002).

The regulatory scheme for a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU) provides both objective and subjective criteria.  
Hatlestad v. Derwinski, 3 Vet.App. 213, 216 (1992).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU rating when, due 
to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and retain employment.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. §§ 4.1, 4.15 
(2003).

In discussing the unemployability criteria, the Court has 
indicated that the ability or inability to engage in 
substantial gainful activity, had to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 
Vet.App. 83 (1991).  Marginal employment shall not be 
considered substantially gainful employment, and generally 
shall be deemed to exist when a veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, 13 Vet.App. 342 (2003).

In addition to disability ratings assigned on a schedular 
basis, exceptional cases may be awarded an evaluation on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321.  
Under this regulation, in order to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).


Effective Date:  The effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Veterans Claims Court addressed the issue of entitlement to 
an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2003); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 


Analysis

As noted above, the Board, in June 2003, denied higher 
schedular evaluations for the veteran's service-connected 
atopic dermatitis.  Accordingly, the issues remaining are the 
evaluation of his dermatitis on an extraschedular basis and 
whether an earlier effective date for TDIU is warranted.  
Entitlement to increased schedular evaluations for the 
veteran's service-connected skin disability is not before the 
Board and the Board does not have jurisdiction to consider 
the veteran's claims on a schedular basis at this time.   


Extraschedular Evaluations:  The Board notes that the record 
reflects that the veteran has asserted throughout the course 
of this appeal that the manifestation of his disability are 
unusual or exceptional so as to warrant a rating or ratings 
in excess of that prescribed by the Rating Schedule.  In this 
regard, the Board remanded the matter to the RO in June 2003 
for referral to the Director of VA's Compensation and Pension 
Service who determined that extraschedular ratings were not 
warranted.  Thus, the case has been returned to the Board for 
appellate consideration of whether higher disability 
evaluations on an extraschedular basis are warranted by the 
evidence of record.  

The record reflects that the veteran stopped working at his 
job as an electrician for a railroad company in August 1992.  
The veteran's skin condition had progressed to the point that 
it affected his ability to maintain employment with the 
railroad.  The evidence, as set forth above, shows that the 
veteran's treating physicians felt that the veteran was 
exposed to occupational irritants or environmental conditions 
at work that exacerbated his skin condition.  In fact, he 
showed a 90 percent improvement in his symptoms after 
approximately one month away from his job.  A physician with 
the RRB opined in August 1992 that the veteran was exposed to 
an "agent" at work that "either cause[d] or aggravate[d]" 
his skin condition.  Furthermore, in a medical statement 
dated in September 1992, Dr. Muscarella, the veteran's 
treating dermatologist, recommended that the veteran either 
obtain other employment or retire from his job from the 
railroad.  The record reflects that the veteran chose to take 
an early retirement and the evidence does not show that he 
attempted to find other employment.  Testimony given by the 
veteran at his hearings before the RO and the Board shows 
that he had a financial incentive not to seek another job.  
He reported that if he made as little as $400 a month, his 
disability pension from the railroad would be reduced or 
terminated.  

The Board notes that that Dr. Muscarella in various 
statements has indicated that the veteran's skin condition 
was affected by his employment at the railroad.  However, Dr. 
Muscarella did not indicate that he was precluded from all 
forms of substantially gainful employment.  On the contrary, 
his recommendation that the veteran seek other employment 
indicates that Dr. Muscarella felt that the veteran would 
have been able to obtain gainful employment elsewhere.  The 
statement from Dr. Barkoff noted that it would be difficult 
for the veteran to return to work at the railroad; however, 
he did not opine that the veteran was precluded from other 
forms of gainful employment.  Similarly, while Dr. Berlin, in 
his March 2000 statement, opined that the veteran could not 
go back to work in his previous line of work with the 
railroad, he did not indicate that the veteran was precluded 
from other forms of gainful employment.  Likewise, the Board 
notes that Dr. Spaulding noted that the veteran was not 
employable in any areas that would expose him to the sun, 
solvents, heavy labor, or stress due to severe flare-ups of 
his skin condition that resulted from these environments.  
Dr. Spaulding did not preclude other forms of substantial 
employment that are not associated with these precipitating 
factors.  Additionally, while the February 2002 VA medical 
opinion does not show that the veteran was precluded from all 
forms of substantially gainful employment rather the veteran 
was precluded from "most forms of substantially gainful 
employment."  

The Board finds that disability ratings in excess of those 
presently assigned are not warranted on an extraschedular 
basis.  The evidence shows that the manifestations of his 
atopic dermatitis throughout the course of this appeal are 
contemplated by the pertinent rating criteria.  The veteran 
has complained of such manifestations as dry skin, scaling, 
itching, and redness.  These are contemplated by the former 
version of Diagnostic Code 7806 which includes such 
manifestations as exfoliation, crusting, exudation, itching, 
extensive lesions, and marked disfigurement.  Similarly, 
these manifestations are also contemplated by the new version 
of Diagnostic Code 7806 which includes consideration of the 
use of systemic therapy and Diagnostic Code 7800 that 
considers the degree of disfigurement caused by the 
disability.  Therefore, the Board finds that the evidence 
does not show that the veteran's service-connected skin 
disorder has been manifested by marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.
 
It is noted that in its prior Remand of June 2003, the Board 
determined that referral to the Director of VA's Compensation 
and Pension Service was warranted.  At that time, it was felt 
that claims folder presented a disability picture that at 
least warranted consideration of higher ratings on an 
extraschedular basis.  Thereafter, the Director of VA's 
Compensation and Pension provided an opinion that the 
evidence did not present such an exceptional disability 
picture. For the reasons set forth above, the Board concurs 
with the finding of the Director of VA's Compensation and 
Pension Service.  Accordingly, the Board finds that 
extraschedular ratings higher than 30 percent for atopic 
dermatitis for the period prior to November 1, 1998; higher 
than 50 percent for atopic dermatitis for the period from 
November 1, 1998 to August 29, 2002; and higher than 60 
percent for atopic dermatitis for the period from August 30, 
2002 are not warranted.


Effective Date of TDIU:  As set forth above, the Board has 
determined that a higher rating on an extraschedular basis is 
not warranted at any time during the appeal.  Accordingly, 
the Board will now determine whether the evidence warrants an 
earlier effective date for the award of a total rating due to 
individual unemployability resulting from service-connected 
disability (TDIU).  

The present appeal arises from disagreement with the initial 
disability evaluation assigned for the veteran's service-
connected skin condition.  The record reflects that the 
veteran filed his claim for service connection for this 
disorder in November 14, 1994.  While the veteran did not 
submit his formal claim for TDIU benefits until December 
1997, he has asserted throughout this appeal that he was 
unemployable due to his skin condition.  For example, in a 
statement dated in August 1995, he contended that he was no 
longer able to work due solely to his skin condition.  If a 
veteran submits evidence of a medical disability (for which 
he is in turn awarded service connection), makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, as the veteran has in this case, VA must 
consider a TDIU rating, even if not specifically requested by 
the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Accordingly, the Board finds that the veteran 
submitted a claim for TDIU benefits at the time that he filed 
his claim for service connection for his skin condition in 
November 14, 1994.

Having determined the date of claim, the Board must determine 
when the evidence first shows a factually ascertainable 
increase in disability in order to determine the proper 
effective date. 

The veteran's only service-connected disability is his atopic 
dermatitis.  This disability has been rated as 30 percent 
disabling from November 14, 1994, and 50 percent disabling 
from November 1, 1998, until August 30, 2002, when it was 
schedularly evaluated as 60 percent disabling.  In its June 
2003 decision, the Board denied higher ratings on a schedular 
basis.  Similarly, as set forth above, the Board has denied 
higher ratings on an extraschedular basis.  Therefore, it is 
manifest that the veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) prior to August 30, 2002.  
That is, he had only one service connected disability ratable 
at 60 percent or more.  

Based on the foregoing, the Board finds that the date on 
which it was first factually ascertainable that the veteran 
was unable to secure or follow a substantially gainful 
occupation due to service connected disability was August 30, 
2002, the date on which the veteran established a 60 percent 
rating for his atopic dermatitis.  While he did not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) prior to August 
30, 2002, he did meet the percentage criteria on that date.  

As set forth above, the date of the receipt of the veteran's 
claim and the date that an increase was first factually 
ascertainable differ.  Thus, the later of the two dates will 
serve as the effective date of entitlement to TDIU benefits.  
While the veteran's claim was received in 1994, the date that 
an increase was first factually ascertainable is August 30, 
2002.  Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than August 30, 
2002, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  
Therefore, the veteran's claim is denied.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).

In addition to the foregoing, the Board can find no basis to 
award an earlier effective date for TDIU benefits on an 
extraschedular basis.  In considering the medical evidence of 
record, the Board is cognizant that Drs. Berlin, Muscarella, 
and Spaulding had reported prior to August 30, 2002, that it 
would not be possible for the veteran to return to his 
previous line of work with the railroad.  In addition, Dr. 
Spaulding has reported that the veteran's dermatitis is made 
worse by the sun, exposure to solvents, sweating, and could 
possibly be due to a stress component. She has also indicated 
that the veteran would not be employable in jobs that would 
expose him to the sun, solvents, heavy labor, or stress, due 
to severe flare-ups of his atopic dermatitis resulting from 
these types of environments.  

The Board is also cognizant that, at his personal hearings, 
the veteran testified that he was no longer able to work as 
an electrician with the railroad, and that he was currently 
collecting RRB disability pension.  He reported that if he 
made more than $400 a month, he would lose his disability 
pension.  Thus, he stated, even marginal employment would 
cause him to make over the allowable limit.  Furthermore, the 
veteran testified that his age limited his ability to obtain 
gainful employment.

Pursuant to 38 C.F.R. § 4.16(b), a total rating on an extra-
schedular basis shall be applied in the case of a veteran who 
is unemployable due to service-connected disabilities but who 
fails to meet the schedular requirements set forth in § 
4.16(a). However, the Court has held, "it is necessary that 
the record reflect some factor which takes the claimant 
outside of the norm of such veteran. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose, supra at 361.

In this instance, the Board finds that manifestations needed 
for the assignment of an extraschedular rating have not been 
demonstrated prior to August 30, 2002, as there is a lack of 
evidence of exceptional disability in this case.  In reaching 
this conclusion, it is noted that, due to the nature and 
severity of the veteran's atopic dermatitis, interference 
with his employment status is foreseeable.  However, the 
Board finds that the evidence prior to August 30, 2002, does 
not reflect factors that place this veteran in a category 
different from other veterans similarly rated.  See Van 
Hoose, supra.

In this respect, the Board is aware that the veteran has 
provided evidence to the effect that he can no longer be 
employed as a railroad electrician.  Nor can he, according to 
Dr. Spaulding, work in a labor intensive position, or in 
outdoor environments that involve exposure to the direct sun.  
However, no medical examiner has opined that the veteran's 
disability completely or markedly interferes with his ability 
to obtain employment.  Furthermore, Dr. Muscarella, noted 
that the veteran had two options with respect to his 
employment, he could quit the railroad and find another job 
or seek retirement.  This statement shows that the Dr. 
Muscarella felt that the veteran was employable in another 
field other than that of a railroad electrician.  
Furthermore, the veteran himself has not claimed that his 
atopic dermatitis is the sole reason for his inability to 
work, but that apparently if he did work, he would lose his 
RRB disability pension.  While the Board is sympathetic to 
the veteran's dilemma, the Board's decision must be based 
solely on whether the veteran's service-connected disability 
precludes gainful employment prior to August 30, 2002, 
without consideration of other factors.

In this instance, the Board finds, based on the description 
of the impairment due to the service-connected atopic 
dermatitis as contained in the evidence of record, and the 
lack of medical evidence that the veteran is precluded from 
gainful employment due to his skin disorder, prior to August 
30, 2002, that his service-connected disability does not 
render him unemployable.  The record does not reflect any 
unusual circumstances that place the veteran in a different 
position than other veterans with the same disability rating.  
In sum, the veteran's service-connected disability does not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met prior to August 30, 2002, to include the 
criteria for assignment of an extraschedular rating.


ORDER

An extraschedular rating higher than 30 percent for atopic 
dermatitis for the period prior to November 1, 1998, is 
denied.

An extraschedular rating higher than 50 percent for atopic 
dermatitis for the period from November 1, 1998, to August 
29, 2002, is denied.

An extraschedular rating higher than 60 percent for atopic 
dermatitis for the period from August 30, 2002, is denied.


An earlier effective, prior to August 30, 2002, for 
individual unemployability by reason of service-connected 
disabilities (TDIU) is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



